Filed electronically with the Securities and Exchange Commission on April 21, 2014 File No. 033-18477 File No. 811-05385 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 | X | Pre-Effective Amendment No. || Post-Effective Amendment No. 68 | X | and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 | X | Amendment No. 70 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY10154 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(617) 295-1000 John Millette Vice President and Secretary One Beacon Street Boston, MA 02108 (Name and Address of Agent for Service) Copy to: David A. Sturms, Esq. Vedder Price, P.C. 222 North LaSalle Street Chicago, IL 60601 It is proposed that this filing will become effective (check appropriate box): | X | Immediately upon filing pursuant to paragraph (b) || On pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) || On pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: || This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This filing relates solely to the following Funds, each a series of the Registrant: · DWS Equity Dividend Fund – Class A, Class B, Class C, Class R, Institutional and Class S · DWS Large Cap Value Fund – Class A, Class B, Class C, Class R, Institutional and Class S · DWS Mid Cap Value Fund – Class A, Class B, Class C, Class R, Institutional and Class S · DWS Small Cap Value Fund – Class A, Class B, Class C, Institutional and Class S SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 14th day of April 2014. DWS VALUE SERIES, INC. By:/s/Brian E. Binder Brian E. Binder* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/Brian E. Binder Brian E. Binder* President April 14, 2014 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer April 14, 2014 /s/John W. Ballantine John W. Ballantine* Director April 14, 2014 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Director April 14, 2014 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Director April 14, 2014 /s/Keith R. Fox Keith R. Fox* Director April 14, 2014 /s/Paul K. Freeman Paul K. Freeman* Director April 14, 2014 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Chairperson and Director April 14, 2014 /s/Richard J. Herring Richard J. Herring* Director April 14, 2014 /s/William McClayton William McClayton* Vice Chairperson and Director April 14, 2014 /s/Rebecca W. Rimel Rebecca W. Rimel* Director April 14, 2014 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Director April 14, 2014 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Director April 14, 2014 /s/Robert H. Wadsworth Robert H. Wadsworth* Director April 14, 2014 *By: /s/Caroline Pearson Caroline Pearson ** Chief Legal Officer **Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post-Effective Amendment No. 66, as filed on January 31, 2014; and as filed on March 6, 2009 in Post-Effective Amendment No. 55 to the Registration Statement. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
